DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 12 July 2022.  In view of this communication and the amendment concurrently filed: claims 8-27 were previously pending; claim 13 was canceled and claim 28 was added by the amendment; and thus, claims 8-12 and 14-28 are now pending in the application.
Response to Arguments
The Applicant’s arguments, filed on 12 July 2022, have been fully considered but are not persuasive.
The Applicant’s first argument (pages 5-6 of the Remarks) alleges that, regarding the previous grounds of rejection under 35 U.S.C. 102, Yuan does not disclose the working chamber being located “within the working cylinder” as recited in claim 8 (and previously recited in claim 13, now canceled).  The argument is based on the premise that the working chamber [32] of Yuan is disposed within the translator [27], which the argument alleges is not within the working cylinder.  This premise is faulty as the translator [27] is located within the housing [24/24a] (fig. 2) which itself defines the working cylinder.  So, the working chamber [32] is located within translator [27] which is located within the working cylinder, meaning that the working chamber [32] is located within the working cylinder.  Thus, this argument is unpersuasive and the previous grounds of rejection under Yuan have been maintained.
The Applicant’s second argument (pages 5-6 of the Remarks) alleges that, regarding hypothetical grounds of rejection under 35 U.S.C. 103, no possible modification could be made to the teachings of Yuan that would render obvious the invention recited in claim 8.  However, since claim 8 is anticipated by Yuan, as stated above, no such modification is necessary and this argument is moot.  It is further noted that a fully enclosed working cylinder, as disclosed in figure 4 of the application but not positively recited in the claims, would be obvious over the prior art.  Each of the Kobayashi (fig. 1-7), Kawabata (fig. 1-5), and Beale (fig. 6-10) references disclose housings that fully enclose their respective working cylinders.  Thus, if the claims were amended to recite such a feature, it appears the claims would still be rendered obvious by the prior art currently cited. 
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement(s) submitted on 09 August 2022 was/were filed before mailing of the first action on the merits.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Disclosure
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Linear Electrical Machine with Hollow Translator Around Central Core.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8-12, 14, 16, 18, and 23-27 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Yuan (US 5,777,403), hereinafter referred to as “Yuan”.
Regarding claim 8, Yuan discloses a linear electrical machine [20] comprising: 
a stator [21] mounted in a housing [24/24a], the housing [24] and stator [21] defining a working cylinder (fig. 2, 4a; col. 3, lines 53-59); 
a central core [25] within the working cylinder and defining a cylindrical stator bore cavity [21b] therebetween (fig. 2; col. 3, lines 55-62); 
a hollow translator [27] axially movable within the working cylinder, extending into the stator bore cavity [21b] and forming an exterior magnetic circuit airgap [eg] between the translator [27] and the stator [21] (fig. 2; col. 3, lines 60-66; col. 4, lines 1-10); 

    PNG
    media_image1.png
    887
    769
    media_image1.png
    Greyscale

at least one flexure or bearing [28] between the central core [25] and the translator [27] providing coaxial location of the translator [27] within the stator bore cavity [21b] (fig. 2; col. 3, lines 64-66; col. 4, lines 10-31); 
at least one working chamber [32] within the working cylinder and configured to apply a force to the translator [27] (fig. 2, 5; col. 4, lines 40-50); and
wherein the central core [25] is axially fixed in relation to the stator [21] (fig. 2; col. 3, lines 55-62).
Regarding claim 9, Yuan discloses the linear electrical machine [20] of claim 8, as stated above, wherein the flexure or bearing [28] is a fluid bearing [28] (fig. 2; col. 3, lines 64-66; col. 4, lines 10-31).
Regarding claim 10, Yuan discloses the linear electrical machine [20] of claim 9, as stated above, wherein the fluid bearing [28] provides coaxial location of the translator [27] and central core [25] (fig. 2; col. 3, lines 64-66; col. 4, lines 10-31).
Regarding claim 11, Yuan discloses the linear electrical machine [20] of claim 9, as stated above, wherein the at least one fluid bearing [28] is mounted on the central core [25] and runs on a bearing surface [30] formed on a part of the interior of the hollow translator [27] (fig. 2; col. 3, line 67 to col. 4, line 9).
Regarding claim 12, Yuan discloses the linear electrical machine [20] of claim 9, as stated above, wherein the at least one fluid bearing [28] defines a coaxial location of the translator [27] and stator [21] and the exterior magnetic circuit airgap [eg] therebetween (fig. 2; col. 3, lines 64-66; col. 4, lines 10-31).
Regarding claim 14, Yuan discloses the linear electrical machine [20] of claim 8, as stated above, wherein the working chamber [32] is coaxial with the stator bore [21b] and bearing gap (fig. 2, 4a; col. 4, lines 40-50).
Regarding claim 16, Yuan discloses the linear electrical machine [20] of claim 8, as stated above, wherein each working chamber [32] is defined by a cylinder wall [30], a first fixed end wall [25a] and a second end wall [27a] at least part of which is movable with the translator [27] (fig. 2; col. 4, lines 40-50, 62-67).
Regarding claim 18, Yuan discloses the linear electrical machine [20] according to claim 8, as stated above, wherein at least one of the working chambers [32] is a preload chamber (fig. 2, 5; col. 4, lines 40-50).
Regarding claim 23, Yuan discloses the linear electrical machine [20] according to claim 8, as stated above, further comprising an anchor point [27b] fixed to the translator [27] (fig. 2, 6; col. 5, lines 51-63; the upper surface, 27b, of the translator is attached to table 60 of an exposure apparatus).
Regarding claim 24, Yuan discloses the linear electrical machine [20] according to claim 8, as stated above, wherein the LEM [20] is one of a moving magnet type machine, a slot-less stator [21] type machine, a flux switching type machine, or a switched reluctance type machine (fig. 2, 4a; the machine of the cited embodiment utilizes a slot-less permanent magnet stator).
Regarding claim 25, Yuan discloses the linear electrical machine [20] according to claim 9, as stated above, wherein the fluid bearing [28] defines one or more bearing gaps (fig. 2, 4a; col. 4, lines 40-50).
Regarding claim 26, Yuan discloses the linear electrical machine [20] of claim 25, as stated above, wherein the bearing gaps are coaxial with the magnetic circuit airgap [eg] (fig. 2, 4a; col. 4, lines 40-50).
Regarding claim 27, Yuan discloses the linear electrical machine [20] according to claim 9, as stated above, wherein the at least one fluid bearing [28] is either a gas bearing, a hydrodynamic bearing or a hydrostatic bearing (fig. 2; col. 3, lines 64-66; col. 4, lines 10-31).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuan in view of Kawabata et al. (JP 2004-278475 A), hereinafter referred to as “Kawabata”.
Regarding claim 15, Yuan discloses the linear electrical machine of claim 8, as stated above.  Yuan does not disclose a labyrinth seal between the translator [27] and the cylinder within the working chamber [32].
Kawabata discloses a linear electrical machine comprising a translator [105] within a cylinder [104] of a working chamber [108] (fig. 1-2; page 3, lines 99-108), further comprising a labyrinth seal [105b] between the translator [105] and the cylinder [104] within the working chamber [108] (fig. 2; page 3, lines 111-119).

    PNG
    media_image2.png
    533
    488
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the translator of Yuan having a labyrinth seal as taught by Kawabata, in order to reduce leakage of the working fluid thereby improving the compression efficiency of the linear electrical machine (page 5, lines 170-176 of Kawabata).
Claim(s) 17 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuan in view of Kobayashi (US 2013/0088018 A1), hereinafter referred to as “Kobayashi”.
Regarding claim 17, Yuan discloses the linear electrical machine according to claim 8, as stated above.  Yuan does not disclose that at least one of the working chambers [32] is a combustion chamber.
Kobayashi discloses a linear electrical machine comprising a translator [105] within at least one working chamber [4/5] (fig. 6A; ¶ 0058-0059), wherein at least one of the working chambers [4/5] is a combustion chamber (fig. 6A; ¶ 0061).

    PNG
    media_image3.png
    299
    758
    media_image3.png
    Greyscale

One of ordinary skill in the art would have recognized that fluid pressure (i.e. bellows) chambers and combustion chambers are known equivalents for working chambers (¶ 0031-0033 of Kobayashi).  Thus, it would have been obvious to one of ordinary skill in the art when the invention was made to substitute one known element, the combustion chamber [5] of Kobayashi, for another known equivalent element, the bellows chamber [32] of Yuan, leading to the predictable result of increasing the force exerted on the payload by using the explosive force of the working fluid.
Regarding claim 28, Yuan discloses the linear electrical machine according to claim 8, as stated above.  Yuan does not disclose that the stator [21] includes a plurality of coils.
Kobayashi discloses a linear electrical machine comprising a translator [105] and a stator [1,11] (fig. 6A; ¶ 0030-0031), wherein the stator [1,11] includes a plurality of coils [11] (fig. 6A; ¶ 0047; the coil band [11] is comprised of “a plurality of unit electromotive coil groups”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the stator of Yuan having multiple coils as taught by Kobayashi, in order to increase the amount of electromotive power available for driving the motor.  Further, it has been held that the mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 PSQ 8.
Claim(s) 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuan in view of Beale et al. (US 5,525,845), hereinafter referred to as “Beale”.
Regarding claim 19, Yuan discloses the linear electrical machine according to claim 8, as stated above.  Yuan does not disclose that the central core [25] includes one or more stator elements.
Beale discloses a linear electrical machine comprising a hollow translator [131/132] and an outer stator [141] surrounding a central core (fig. 5; col. 6, lines 58-67; col. 7, lines 1-19), wherein the central core includes one or more stator elements [140] (fig. 5; col. 7, lines 5-10).

    PNG
    media_image4.png
    598
    670
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the linear electrical machine of Yuan having stator elements both outside and inside the translator as taught by Beale, in order to provide magnetic circuit elements on both sides of the translator thereby reducing leakage flux by closing the magnetic circuit.
Regarding claim 20, Yuan, in view of Beale, discloses the linear electrical machine of claim 19, as stated above, wherein Beale further discloses an internal magnetic circuit airgap [143] between the translator [131/132] and at least one of the stator elements [140] on the central core (fig. 5; col. 7, lines 5-10).
Regarding claim 21, Yuan discloses the linear electrical machine according to claim 8, as stated above.  Yuan does not disclose a bearing between the translator [27] and the cylinder wall [30].
Beale discloses a linear electrical machine comprising a hollow translator [265] surrounded by a cylinder wall [262], further comprising a bearing [267-272] between the translator [265] and the cylinder wall [262] (fig. 11B; col. 10, lines 7-18).

    PNG
    media_image5.png
    371
    424
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the linear electrical machine of Yuan having a bearing between the translator and the cylinder wall as taught by Beale, in order to prevent mechanical contact between the translator and the wall (col. 2, lines 15-29 of Beale) thereby preventing fiction that degrades the efficiency of the machine and reduces its service life (col. 1, lines 29-38 of Beale).
Regarding claim 22, Yuan, in view of Beale, discloses the linear electrical machine according to claim 21, as stated above, wherein Beale further discloses that the bearing [267-272] between the translator [265] and the cylinder wall [262] is a fluid bearing mounted on the translator [265] and runs on a bearing surface on the inner wall [262] of the housing [264] (fig. 11B; col. 10, lines 7-18).
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Cockerill et al. (US 2022/0085694 A1) discloses a similar linear electrical machine from the same inventors as the present application.
Matsumoto (US 2014/0049122 A1) discloses a linear electrical machine comprising a hollow translator surrounded by a cylinder wall, further comprising a bearing between the translator and the cylinder wall.
Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Andrews/
Primary Examiner, Art Unit 2834